Morphy, J.
This case presents the same question as that just decided on the appeal of Louis Jean Baptiste Augustin Blondelee, and it must be decided in the same way.
It is, therefore, ordered, that the judgment of the Court of Probates, of the parish of Lafourche Interior, be so amended as to reject from the defendant’s account the item charging the appellants with ten per cent on the amount accruing to them from the estate of the late Pierre Frangois Oyon; and that it be affirmed in all other respects. The appellee to pay the costs of this appeal out of the funds of the estate.